FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2021

                                     No. 04-21-00215-CV

                                     Johnny VASQUEZ,
                                          Appellant

                                              v.

                                      Sonia SOTELLO,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV00358
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        In this appeal from a county court’s May 19, 2021 judgment for possession of a
manufactured home, Appellant filed a notice of appeal on May 25, 2021, but the clerk’s record
has not yet been filed.
       On September 15, 2021, Appellant moved this court to grant an emergency stay of a writ
of possession.
       “A judgment of a county court may not under any circumstances be stayed pending
appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas
bond in an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007 (emphasis added);
accord Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 786 (Tex. 2006).
       Appellant’s motion does not contain a copy of the county court’s judgment or any
evidence that Appellant filed a supersedeas bond as required. See TEX. PROP. CODE ANN.
§ 24.007; Marshall, 198 S.W.3d at 786.
        Appellant’s motion for emergency relief is DENIED without prejudice to Appellant
refiling a motion that shows compliance with the statute.
                                                                                  FILE COPY




       Here is a timeline of events—this is NOT part of the order.
19 Oct 2020   Notice to vacate
03 Nov 2020 Eviction Citation
07 Dec 2020 Bexar County JP1, PL2: Default judgment for eviction
19 May 2021 CCAL3: judgment for possession (forcible detainer), attorney’s fees
25 May 2021 NOA filed in 4thCOA
12 Aug 2021 County court denied motion to set aside May 19, 2021 judgment
03 Sep 2021   Writ of possession filed in Bexar County District Court
08 Sep 2021   Writ of possession “completed”
15 Sep 2021   Emergency Stay of writ of possession requested




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court